Citation Nr: 1310686	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  06-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis claimed as muscle spasm of the minor joints with limitation of motion. 

2.  Entitlement to a service connection for lower extremities radiculopathy secondary to service-connected lumbar paravertebral myositis.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for joint pain as due to undiagnosed illness. 

4.  Entitlement to an increased evaluation for lumbar paravertebral myositis, currently evaluated as 30 percent disabling. 

5.  Entitlement to a total disability rating based on unemployability due to service connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from May to September 1983, from November 1990 to May 1991, from September to December 1994 and from October 2002 to September 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision and a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In February 2012, the Board denied entitlement to a rating in excess of 30 percent for the lumbar paravertebral myositis.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (the Court).  In September 2012, the Court remanded the claim back to the Board pursuant to a September 2012 Joint Motion for Partial Remand (Joint Motion) for action consistent with the terms of the Joint Motion.  

Also before the Board in February 2012, where the issues of entitlement to service connection for degenerative arthritis claimed as muscle spasm of the minor joints with limitation of motion, whether new and material evidence has been received to reopen a claim of entitlement to service connection for joint pain as due to undiagnosed illness, and entitlement to TDIU, all of which were remanded for additional evidentiary development and/or to cure a procedural defect.  The Joint Motion specifically indicated the remand of these issues was not part of the Joint Motion.  

The Joint Motion indicated that the Board must evaluate the Veteran's back claim on the basis of whether there is separate neurological impairment associated with the service-connected low back disability.  As set out below, the Board determines that the issue of entitlement to a service connection for lower extremities radiculopathy secondary to service-connected lumbar paravertebral myositis must be remanded for additional evidentiary development.  The issue, therefore, has been included on the title page.  

All of the issues on the title page, with the exception of the claim of entitlement to an increased evaluation for lumbar paravertebral myositis, currently evaluated as 30 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the Veteran if any further action is required on his part.  


FINDING OF FACT

The Veteran's lumbar myositis has been manifested by not more than forward flexion of the thoracolumbar spine limited to 30 degrees or less; there is no unfavorable ankylosis of the thoracolumbar spine or of the entire spine and there have been no incapacitating episodes. 


CONCLUSION OF LAW

The criteria for a disability rating in excess 30 percent for lumbar myositis on the basis of functional impairment of the spine or incapacitating episodes are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.22, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The Veteran in this case was provided adequate VCAA notice by letters in January 2010, May 2010 and June 2010, after the initial adjudication of the claim.  The Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision for the increased rating claim for the low back.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran's disability file from the Social Security Agency (SSA) has also been obtained. Medical treatment records submitted in Spanish have been translated into English.  Records from doctors identified by the Veteran and his representative have been obtained, including those from E.R.C., M.D., and P.A.V., M.D.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations of his low back, most recently in May 2010.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since those examinations. 


II. Legal Principles

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119; Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lumbosacral spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242.  Intervertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

Analysis

Service connection for lumbar myositis was granted in a January 2005 rating decision, with a 30 percent rating assigned from the date of claim in September 2003 under DC 5237.  The RO noted that the medical record established that the Veteran's back disability pre-existed injury in service in 2003.  It was also determined that the level of disability prior to service was 10 percent.  As the current manifestations warranted 40 percent under DC 5237, the rating assigned was 30 percent.  38 C.F.R. § 4.22. 

The Veteran filed a claim for increased rating in February 2005, alleging that his low back disability had worsened.  Historically, VA examination in November 2004 showed chronic active lumbosacral strain - myositis.  The examiner opined that the condition existed prior to service and was aggravated by the fall in service in 2003. Forward flexion was 0 to 45 degrees, extension was 0 to 45 degrees.  Lateral flexion was 45 degrees bilaterally and lateral rotation was 80 degrees bilaterally.  There was no ankylosis or neurological abnormalities.  There were no incapacitating episodes. 

In July 2005, a health care professional completed a Medical Statement in Support of Compensation for the Veteran's claim for Social Security benefits.  The pertinent diagnoses were chronic persistent lumbosacral pain and lumbosacral radiculopathy.  It was written that the Veteran had upper and lower numbness with decreased grip.  

In March 2006, the Veteran was seen with complaints of chronic low back and cervical back pain.  The pain was reported as constant.  Physical examination revealed the range of motion for flexion of the lumbosacral spine was 40 degrees with pain and extension of 15 degrees with pain.  An X-ray of the lumbosacral spine was interpreted as revealing straightening of the lumbar lordosis, most likely due to muscle spasm.  Intervertebral disc spaces were well preserved.  The pertinent assessment was chronic low back pain with evidence of myofascial pain syndrome but without evidence of lumbosacral radiculopathy based on physical examination although there was a history of left C7 radiculopathy.  There was evidence of left meralgia paresthetica.  

In April 2006, the Veteran complained, in part, of a burning sensation in the left leg.  The assessment was chronic low back pain with evidence of myofascial pain syndrome and evidence of left meralgia paresthetica.  

In May 2006, a clinician wrote that the Veteran's low back pain interfered with physical activities and job activities.  

A June 2006 electromyograph (EMG) examination was interpreted as revealing bilateral L5 radiculopathy.  

In July 2006, a private health care provider wrote that the Veteran had chronic back pain with radiation of heat and electric pains in all extremities.  EMG's were referenced as showing bilateral L5 radiculopathy.  Physical examination revealed lumbar spasm.  The pertinent assessment was lumbar disc degeneration with radiculopathy.  

An August 2009 magnetic resonance image (MRI) of the lumbar area brought in by the Veteran showed disc bulge at L3-4 and L4-5 with arthrosis and spinal canal narrowing.  The examiner noted that the Veteran retired in 2006 from his supermarket supervisor job and observed that the low back condition caused moderate effects on usual daily activities and prevented sports, exercise and recreation.  The examiner opined that the Veteran could perform his former job despite his back and other disabilities with reasonable accommodations including no more than light lifting, no prolonged walking or climbing stairs and no repetitive twisting or bending. 

A February 2010 EMG of the lower extremities was interpreted as revealing bilateral L5 radiculopathy.  A nerve conduction study (NCS) study of lower extremities was interpreted as being normal.  

A February 2010 private clinical record includes the annotation that the Veteran had chronic low back pain with bilateral L5 radiculopathy.  

The Veteran underwent VA examination of the low back in May 2010.  He complained of numbness and paresthesia but no unsteadiness.  He also reported daily pressured, stabbing constant, non-radiating pain in the lumbar area.  There had been no incapacitating episodes.  He could walk 1/4 mile.  On examination, posture was normal but gait was antalgic.  There was no abnormal spinal curvature or ankylosis.  Muscles of the spine demonstrated spasm, guarding, pain with motion and tenderness bilaterally.  Detailed motor and sensory examination demonstrated no abnormality in any lower extremity.  There was no other motor impairment, muscle strength or nerve impairment.  Muscle tone was normal and there was no atrophy.  Detailed reflex examination showed no abnormality.  Range of motion included flexion to 0 to 50 degrees, extension 0 to 15 degrees, lateral rotation 0 to 10 bilaterally and lateral flexion 0 to 15 bilaterally.  While there was objective pain following repetitive motion, there was no additional limitation after three repetitions.  Lasegue's sign was not positive, overreaction simulation and distraction were absent, and tenderness was present. 

A VA peripheral neuropathy examination was conducted in May 2010.  Motor examination of the lower extremities was found to be normal.  Sensory examination of the lower extremities was normal.  Reflex examination for L3-L4 and for S1 were found to be 2+ and Babinski reflex was normal.  No muscle atrophy, abnormal muscle tone or bulk was found and no joints were found to be affected by a muscle disorder.  NCS and EMG were performed.  No abnormal EMG results were found.  The pertinent impression was no evidence of acute motor radiculopathy of bilateral lower extremities.  

The Board finds that there is no evidence to support a rating in excess of 30 percent.  As noted, there have been no incapacitating episodes requiring bed rest prescribed by a physician to the degree required, and there is no ankylosis.  Flexion is limited, at worst, to 50 degrees.  

The Board notes that, at the time of the most recent VA examination in May 2010, the Veteran informed the examiner that he experienced flares of severe low back pain on a weekly basis which last for hours and resulted in difficulty performing every activity.  Significantly, the rest of the medical evidence of record does not document such a severe level of weekly impairment.  The Board finds that, if the Veteran experienced such severe symptoms so frequently, he would have informed a health care professional of the flares and the resulted impairment.  A review of the medical evidence demonstrates the Veteran reports the presence of chronic low back pain with occasional flares of pain but no indication that the Veteran was impeded from all activities due to the back pain.  More often than not, the Veteran reports his pain is continuous without any indication of changes in symptomatology.  He does not indicate he is ever incapacitated by painful flares.  Significantly, as set out above, no health care professional has prescribed bed rest to treat the reported symptomatology.  If, in fact, the Veteran had had such significant flares of pain on a weekly basis, the Board finds it reasonable to assume that a health care professional would have prescribed bed rest to treat the symptoms.  The lack of pertinent evidence in the clinical records leads the Board to place reduced probative value on the Veteran's report of having flares of severe low back pain on a weekly basis which last for hours and resulted in difficulty performing every activity.  An increased rating is not warranted upon consideration of these allegations when considered with all the medical evidence as a whole.  The Board finds the evidence of record more nearly approximates, at most, a 40 percent disability evaluation.  

Considering that the current manifestations which do not support more than a 40 percent rating under the applicable Diagnostic Code, application of 38 C.F.R. § 4.22 warrants the continued 30 percent rating. 

The issue of entitlement to a separate rating for neurological impairment secondary to the service-connected back disability is addressed in the Remand portion of this decision below.  

VA must consider all favorable lay evidence of record. 3 8 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility with the exception regarding his report of weekly flares of back pain, nothing in his correspondence to VA shows the Veteran low back disability has more closely approximated the criteria for a higher evaluation. 

The Board has considered whether additional compensation is warranted under the DeLuca factors.  In this case, VA examiners have consistently found no additional limitation of function due to pain, weakness, fatigability or incoordination warranting a higher rating.  Though there is a reduced range of motion and also pain after repetitive motion as shown in the most recent examination, the limitation of motion is still insufficient to justify a higher rating.  The Board concludes that a higher rating based on those factors is not warranted. 

In reaching this decision the Board has considered the doctrine of reasonable doubt but has found it not applicable as the preponderance of the evidence is against the claim.


ORDER

An increased evaluation for lumbar paravertebral myositis is denied.


REMAND

The joint motion for remand referenced in the introduction found fault in VA's failure to analyze all the medical evidence regarding whether the Veteran experiences nerve impairment to specifically include radiculopathy of the lower extremities secondary to his service-connected low back disability.  There is conflicting evidence with regard to whether lower extremities radiculopathy is present.  Clinical records dated in July 2005, June 2006, July 2006 and in July 2010, all included annotations indicating the presence of radiculopathy including, specifically L5 radiculopathy.  The underlying basis for the diagnoses are apparently physical examination and positive EMG examinations.  However, VA examinations have been wholly negative for any finding of neurological impairment related to the back disability.  

An EMG which was conducted in February 2010 was interpreted as revealing bilateral L5 radiculopathy.  However, a concurrent NCS of the lower extremities was interpreted as being normal.  At the time of the most recent VA examination, which was conducted in May 2010, NCS were performed.  Significantly, the results of this testing were not interpreted by the examiner.  The Board is unable to determine if the NCS studies were normal or not.  While it is assumed that they were normal, as the finding from the examination was that there was no evidence of acute motor radiculopathy, the Board has no way of knowing if the NCS results were utilized in arriving at the determination that the Veteran did not have radiculopathy.  The Board finds this important as the prior diagnoses of the presence of lower extremities radiculopathy was apparently only based on EMG examination which is less probative with regard to determining the presence of neurological impairment.  EMG studies evaluate the Veteran's muscles impairment while NCS evaluates nerve impairment.  The Board finds the issue of entitlement to a service connection for lower extremities radiculopathy secondary to service-connected lumbar paravertebral myositis must be remanded in order to allow the examiner who conducted the May 2010 peripheral nerves examination to interpret the results of the NCS conducted at that time and indicate whether the results of this testing changes the prior determination that the Veteran did not have radiculopathy of the lower extremities due to his service-connected back disability.  It would be helpful to the Board if the examiner also addresses the clinical records which include diagnoses of bilateral L5 radiculopathy and whether this evidence changes the prior determination.  

In its February 2012 remand, the Board directed that the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for joint pain as due to undiagnosed illness be remanded in order to provide the Veteran with proper notification which complies with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that case, the Court found that VA's duty to notify a claimant seeking to reopen a claim included advising the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  To date, the Veteran has not been provided with proper notification regarding this claim.  The Court has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268   (1998).  Therefore the claim must again be remanded for issuance of notice in compliance with Kent.

The issues of entitlement to service connection for degenerative arthritis claimed as muscle spasm of the minor joints with limitation of motion, and entitlement to TDIU are inextricably intertwined with the claims being remanded.  Adjudication of these claims must be deferred until the development set out below is accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that includes an explanation as to the information and evidence needed to reopen previously denied claims, as outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Contact the examiner who conducted the May 2010 VA peripheral nerves examination and request that he prepare an addendum to the examination report which addresses the following:

a).  Interpret the findings of the NCS testing referenced in the examination report.  

b).  Provide an opinion as to whether the results of the NCS testing changes the determination made by the examiner that the Veteran did not have radiculopathy.  The examiner must express an opinion as to it is at least as likely as not (a 50% or greater probability) that the Veteran has any neurological impairment, to include radiculopathy, which is etiologically linked to the service-connected lumbar paravertebral myositis.

c).  The examiner must reconcile the opinion with all other clinical evidence of record to include the records dated in July 2005, June 2006, July 2006 and in July 2010, all of which include findings of the presence of L5 radiculopathy.  

A complete rationale should be provided for any opinion expressed.  The rationale must be supported, to the extent possible, by citations to the medical evidence in the claims file.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation. 

If the examiner who conducted the May 2010 VA examination is not available, arrange to have the claims file examined by a suitably qualified health care professional who should be tasked with answering the above inquiries.  If the examiner determines that a physical examination of the Veteran is required, this should be scheduled.  A complete rationale should be provided for any opinion expressed.  The rationale must be supported, to the extent possible, by citations to the medical evidence in the claims file.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation. 

3.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Readjudicate the issues on appeal.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative which addresses all evidence received subsequent to the most recent supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the claim(s) should be returned to the Board for further appellate review, if in order.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


